Citation Nr: 1104756	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent 
for the service-connected chondromalacia patella of the left 
knee.

2.  Entitlement to an increased rating in excess of 20 percent 
for the service-connected chondromalacia patella of the right 
knee.

3.  Entitlement to an increased rating in excess of 30 percent 
for the service-connected left hallux valgus, flexion contracture 
involving the great toe's IP joint and degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to July 1978.
 
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the RO.

Although the Veteran initially requested a hearing, the Veteran 
withdrew his request in June 2009 and May 2010 statements.

Entitlement to a temporary total evaluation based on treatment 
for a service-connected foot disability was granted in a December 
2007 rating decision.  Therefore, this issue is no longer on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The record reflects that the claims file has outstanding VA 
treatment records.  Specifically, the claims folder only contains 
VA medical records prior to October 2008.  

An October 2007 VA treatment record noted that the Veteran had 
surgery on his foot six weeks earlier for correction of his 
hammertoes of the left foot.  It noted that the Veteran could 
return to normal shoe gear, but was to return for follow-up.  

An April 2008 treatment record noted that the Veteran walked on 
his feet too early after surgery and some wires broke (some were 
pulled out).  He was to be evaluated by an orthopedist for 
removal of remaining hardware.  

The most recent treatment records for the service-connected knee 
disabilities are dated in March 2006.  Further, the Veteran 
requested the RO to obtain other VA treatment records for October 
2006.  An attempt has yet to be made to obtain these records.

In order to provide an accurate assessment of the nature and 
extent of his service-connected disabilities; the RO should 
obtain and associate with the claims folder all outstanding VA 
medical records and pertinent private records.  38 C.F.R. 
§ 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may 
include "the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one").  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to obtain copies  all outstanding records 
referable to medical treatment received by 
the Veteran for his service-connected 
disabilities that are not currently 
associated with the claims file.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

2.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claims for increase in light of 
all the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a fully responsive 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

